Case 17-24015-GLT          Doc 104 Filed 05/27/20 Entered 05/27/20 13:25:49                      Desc osc
                                  db fail file cert Page 1 of 1
  Form 614
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:

  Joseph A. Klements                                  :         Case No. 17−24015−GLT
       Debtor(s)                                      :         Chapter: 13
                                                      :
                                                      :
                                                      :         Hearing Date: 7/29/20 at 11:00 AM
                                                      :         Response Date: 7/13/20

                            ORDER SETTING STATUS CONFERENCE

         AND NOW, the Court having reviewed the docket in this case and determined that
  DEBTOR(S) (the "Debtor(s)") did not file one or both of the following (each a "Certification"):

               Certification of Discharge Eligibility [PAWB Local Form 24]; and/or,

               Certification of Completion of Financial Management Course;

  and the Court having entered an Order on 5/27/20 [Doc. No. 103] indicating that the failure to file a
  Certification will prevent the Debtor(s) from receiving a discharge of debts in this bankruptcy case; it
  is hereby ORDERED, ADJUDGED, and DECREED that:

             1. A status conference shall be held on July 29, 2020 at 11:00 AM in Telephone
  Conference, Please consult procedures, Judge Taddonio's webpage , at which time Debtor(s)' Counsel
  shall appear and explain why the Debtor(s) did not file the required Certification(s). A response to
  this Order shall be filed on or before 7/13/20.

            2. In the event that all required Certifications are filed on or before the response deadline,
  the Court may vacate this Order and cancel the status conference.

  Dated: May 27, 2020

  Case administrator to serve:
  Counsel to Debtor(s)
  Debtor(s)
  Chapter 13 Trustee
  Office of the U.S. Trustee
